Citation Nr: 1541071	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an effective date prior to October 23, 2013 for the grant of a 30 percent rating for service-connected depressive disorder, not otherwise specified (hereinafter depressive disorder).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) regional office in Los Angeles, California (RO), which granted entitlement to service connection for a depressive disorder and assigned a 10 percent rating effective on May 31, 2011.  A November 2013 rating decision granted a 30 percent rating for the Veteran's depressive disorder effective on October 23, 2013.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a psychiatric disability was received by VA from the Veteran on May 31, 2011.

2.  A September 2011 rating decision granted entitlement to service connection for a depressive disorder and assigned a 10 percent rating effective May 31, 2011, which the Veteran timely appealed.

3.  A November 2013 rating decision granted entitlement to a 30 percent rating for a depressive disorder, effective on October 23, 2013.  

4.  The Veteran's depressive disorder more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks beginning May 31, 2011.  


CONCLUSION OF LAW

The criteria for an effective date of May 31, 2011 for the grant of a 30 percent rating for a depressive disorder have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.400(o) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis of the Claim

The Veteran has contended that her depressive disorder should be assigned a 30 percent rating effective the date of claim on May 31, 2011 because her psychiatric problems have been severe enough throughout the appeal period to warrant a 30 percent rating.  

The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2014) and 38 C.F.R. § 3.400(o) (2015).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  "Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Under the rating schedule, a 10 percent rating is assignable for psychiatric disability when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 21 to 30 involves behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.  

Service connection for a depressive disorder was initially granted by rating decision in September 2011, and a 10 percent rating was assigned effective May 31, 2011.  The Veteran timely appealed the assigned rating.  A November 2013 rating decision granted entitlement to a 30 percent rating for a depressive disorder effective October 23, 2013.  

VA treatment records dated from November 2010 to April 2011 reveal that the Veteran reported financial stressors in November 2010.  She complained of severe anxiety attacks and of depression, which she noted to be level "5," with level "10" being the worst.  She said that she slept "ok" but her appetite was not good and her concentration was "so-so." She had little interest in "doing things" and did not go out very much.  She had daily anxiety attacks when she worked, which occurred approximately once a week now that she was not working.  Her GAF score was noted to be 56.

The Veteran reported on VA psychiatric evaluation in July 2011 that she had been receiving outpatient treatment since November 2010 and was taking medication.  She complained of anxiety, tension, irritability, a quick temper, and occasional crying spells.  She noted minimal depression.  She got along well with her family and friends.  Her thought content was described as somewhat anxious and depressive but consistent with her mood and circumstances.  She was oriented with no thought disorder.  The diagnosis was depressive disorder, not otherwise specified (NOS).  The GAF score was 70.  The examiner noted mild mental symptoms without significant impairment in social or occupational functioning.

It was noted on VA psychiatric evaluation in October 2013, which included review of the record, that the Veteran had a long-term depressive mood that restricted her life, caused occupational and school stress, and resulted in social isolation.  The Veteran complained that she was often unable to function for several hours or several days at a time due to feeling overwhelmed.  She had taken off time from work as a medical assistant for VA due to depressive episodes.  She was also attempting to go to school.  She continued to take medication.  The diagnoses were depressive disorder; and generalized anxiety disorder secondary to depressive disorder.  The GAF score was 58.  According to the examiner, the Veteran did not appear to evidence a change in her global level of social and occupational functioning since her evaluation in July 2011.  Her symptoms of depression were noted to be chronic, and she rarely went out socially.  It was concluded that she had occupational and social impairment with reduced reliability and productivity.  

Based on the foregoing evidence, the Board finds it reasonable to conclude that the Veteran's psychiatric symptoms more nearly approximate the criteria for a 30 percent rating throughout the appeal period.  Although the examiner in July 2011 gave a GAF score of 70 and noted mild mental symptoms without significant impairment in social and occupational functioning, a GAF score of 56 was noted in November 2010 and the VA examiner in October 2013 found occupational and social impairment with reduced reliability and productivity and concluded that the Veteran did not appear to evidence a change in her global level of social and occupational functioning since her evaluation in July 2011, indicating that her impairment in October 2013 was similar to her impairment in July 2011.

Based on the above evidence, the proper effective date for the grant of a 30 percent rating for a depressive disorder is May 31, 2011, the original date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1),(2).
By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that an earlier effective date of May 31, 2011 is warranted for the assignment of a 30 percent rating for the Veteran's depressive disorder.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because the issue on appeal is being granted in full on appeal, in that the Veteran is granted the benefit that she requested, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

An effective date of May 31, 2011 for a 30 percent rating for a depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


